DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litvinov (US 20150194261) in view of Kostamo (US 20050208754).
Claim 1: Litvinov discloses a method for creating metal patterns by  heating localized areas on a metal oxide to provide a desired pattern [0007], comprising: depositing a metal oxide film on a substrate in a reactor  [0007];[0018] depositing a metal oxide layer on a substrate using an ALD OR CVD apparatus; and pulsing a heat source for a duration to heat and form metal regions on said metal oxide film within a metal's reduction window [0020] Fig. 1C localized areas of the metal oxide film 110 may be heated to reduce oxygen, thereby resulting in one or more pattern islands of a desired metal(s) 140 in the metal oxide film ... annealing temperatures are equal to or between 100° C. to 1000° C using a pulsed heat source, such as a pulsed laser 
Litvinov fails to explicitly specifically disclose feeding a reducing gas into said reactor. Litvinov teaches feeding a reducing gas into said reactor from a long list of reducing agents ( [0019] reducing agent added to aid the removal of oxygen from the metal oxide ... reducing agent used include H2, i.e. hydrogen gas). However, Kostamo is also in the field of forming a metal film by reducing a metal oxide coating (Kostamo, Abstract), and teaches feeding a reducing gas into said reactor (Kostamo, [0045];[0080] forming a film on a substrate in a chamber and exposing the substrate to a gaseous precursor to reduce the metal oxide; [0121]-[0124] reduction gas includes hydrogen and carbon monoxide). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Litvinov to include feeding a reducing gas into said reactor as taught by Kostamo. The motivation would have been to convert an oxide layer to a more conductive metal layer for use in subsequent electrochemical deposition (Kostamo, Para. [0045]) (claim 1).
Claim 3: Litvinov further discloses wherein said metal oxide film is deposited using atomic layer deposition ( [0007];[0018] depositing a metal oxide layer on a substrate using an ALD OR CVD apparatus).
Claim 4: Litvinov fails to explicitly disclose the method further comprising: feeding a carrier gas into said reactor held at vacuum; and pulsing metal oxide precursors sequentially. However, Kostamo is in the field of forming a metal film by reducing a metal oxide coating (Kostamo, Abstract), and teaches the method further comprising: feeding a carrier gas into said reactor held at vacuum; and pulsing metal oxide precursors sequentially (Kostamo, Para. [0080] pressure of the reaction chamber is adjusted to about 5-10 mbar with a vacuum pump and flowing nitrogen gas, i.e. neutral carrier gas, into the chamber... depositing a metal oxide thin film by an ALD from alternate pulses of a metal source chemical and oxygen source chemical). 
Claim 5: Litvinov fails to explicitly disclose wherein said carrier gas is nitrogen gas. However, Kostamo is in the field of forming a metal film by reducing a metal oxide coating (Kostamo, Abstract), and teaches wherein said carrier gas is nitrogen gas (Kostamo, Para. [0080] pressure of the reaction chamber is adjusted to about 5-10 mbar with a vacuum pump and flowing nitrogen gas, i.e. neutral carrier gas, into the chamber). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Litvinov to include wherein said carrier gas is nitrogen gas as taught by Kostamo. The motivation would have been to provide a metal oxide layer with excellent adhesion and firm bonding to the substrate surface for subsequent processing (Kostamo, Paras. [0005];[0135]).
Claim 6: Litvinov further discloses wherein said metal oxide film is deposited using one of the following: chemical vapor deposition, sputter coating and oxidation  [0007];[0018].
Claim 7: Litvinov fails to explicitly disclose wherein said reducing gas comprises 2-10% hydrogen gas in argon. However, Kostamo is in the field of forming a metal film by reducing a metal oxide coating (Kostamo, Abstract), and teaches wherein said reducing gas comprises 2-10% hydrogen gas in argon (Kostamo, Para. [0125] reducing agent formed by using a hydrogen radicals generated via the formation of a hydrogen plasma in situ in the reaction chamber... the radicals are generated by flowing 3-10% hydrogen in an inert gas;  [0114]-[0116] the reducing is a mixture of a reducing agent and inactive gases such as argon). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Litvinov to include wherein said reducing gas comprises 2-10% hydrogen gas in argon as taught by Kostamo. The motivation would have been to provide a reducing agent for converting an oxide layer to a more 
Claim 8: Litvinov fails to explicitly disclose wherein said reducing gas comprises one of the following: carbon monoxide and ammonia. However, Kostamo is in the field of forming a metal film by reducing a metal oxide coating (Kostamo, Abstract), and teaches wherein said reducing gas comprises one of the following: carbon monoxide and ammonia (Kostamo, Paras. [0045];[0080] forming a film on a substrate in a chamber and exposing the substrate to a gaseous precursor to reduce the metal oxide; Paras. [0121]-[0124] reduction gas used includes carbon monoxide). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Litvinov to include wherein said reducing gas comprises one of the following: carbon monoxide as taught by Kostamo. The motivation would have been to provide a reducing agent for converting an oxide layer to a more conductive metal layer for use in subsequent electrochemical deposition (Kostamo, Para. [0045]).
Claim 9: Litvinov further discloses wherein said heat source comprises one or more nanoscale thermal probes or one or more laser beams ( [0020] Fig. 1C localized areas of the metal oxide film 110 may be heated to reduce oxygen; Para. [0022] the metal oxide is annealed, i.e. heated, using a pulsed laser).
Claim 10: Litvinov further discloses wherein said metal's reduction window is between 250°C and 900°C ( [0020] Fig. 1C localized areas of the metal oxide film 110 may be heated to reduce oxygen, thereby resulting in one or more pattern islands of a desired metal(s) 140 in the metal oxide film ... annealing temperatures are equal to or between 100° C to 1000° C; Para. [0022] the metal oxide is annealed using a pulsed laser).
Claim 11: Litvinov further discloses, wherein said metal regions comprise metal lines ( [0018] the patterned layer may be an array of islands formed in the shape of rectangles, i.e. inherently includes a line segment shape).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litvinov (US 20150194261) in view of Kostamo (US 20050208754) further in view of Geusic (US 20070105372).
Regarding Claim 2, Litvinov fails to explicitly disclose the method further comprising: removing a remaining metal oxide film via an etch step after said forming of said metal regions. However, Geusic is in the field of forming conductive metal patterns on a substrate (Geusic, Abstract; Para. [0001]), and teaches the method further comprising: removing a remaining metal oxide film via an etch step after said forming of said metal regions (Geusic, Paras. [0056];[0057] Figs. 13-15 an oxide layer 132 is formed on a substrate 112 by a conversion coating process ... portions of the oxide layer 132 are converted to elemental metal by a laser reduction process to form metal regions 134 ... the remaining metal oxide 132 is removed by etching after the oxide regions are converted to metal). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Litvinov to include the method further comprising: removing a remaining metal oxide film via an etch step after said forming of said metal regions as taught by Geusic. The motivation would have been to provide a patterning method that is appropriate for patterning hard to pattern conductive materials such as copper, palladium, or platinum (Geusic, Paras. [0005];[0006]).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litvinov (US 20150194261) in view of Kostamo (US 20050208754) further in view of Matsuo (US 5561082).
Regarding Claim 12, Litvinov fails to explicitly disclose the method further comprising: depositing a material on said metal regions. However, Matsuo is in the field of forming a 
Regarding Claim 13, Litvinov fails to explicitly disclose wherein said material is deposited on said metal regions using vapor deposition or atomic layer deposition. However, Matsuo is in the field of forming a conductive metal wiring pattern on a substrate by reducing metal oxide to metal (Matsuo, Abstract), and teaches wherein said material is deposited on said metal regions using vapor deposition or atomic layer deposition (Matsuo, Col. 19 Lns. 5-19 Figs. 24F-24G patterned Cu layer 167 formed by reducing a CuO layer 166 ... a W film 168 is formed on only the reduced Cu wiring layer 167 by selective CVD). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Litvinov to include wherein said material is deposited on said metal regions using vapor deposition or atomic layer deposition as taught by Matsuo. The motivation would have been to provide a conductive copper wiring layer for a semiconductor with improved reliability (Matsuo, Col. 1 Lns. 15-19; Col. 19 Lns. 49-54).
Claims 14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho Lopez (US 20160138155) in view of Waechtler (US 20100301478).

Regarding Claim 16, modified Camacho Lopez  fails to explicitly disclose wherein said metal film is deposited using atomic layer deposition. However, Waechtler is in the field of depositing metal films on partial regions of a substrate (Waechtler, Abstract), and teaches wherein said metal film is deposited using atomic layer deposition (Waechtler, Paras. [0012];[0036] forming a copper layer using atomic layer deposition). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Camacho Lopez  to include wherein said metal film is deposited using atomic layer deposition as taught 
Regarding Claim 17, modified Camacho Lopez  further discloses wherein said metal film is deposited using one of the following; chemical vapor deposition, sputter coating and oxidation (Camacho Lopez , Para. [0039] metal film deposited on a substrate in a sputtering apparatus).
Regarding Claim 18, Camacho Lopez  further discloses wherein said heat source comprises one or more nanoscale thermal probes or one or more laser beams (Camacho Lopez , Paras. [0026];[0039] the deposited film is treated in the presence of atmospheric air using a pulse laser to oxidize the metal film ... the laser treatment forms a metal oxide that constitute a pattern).
Regarding Claim 20, Camacho Lopez  further discloses wherein said metal oxide regions comprise metal lines [0026];[0039] the deposited film is treated in the presence of atmospheric air using a pulse laser to oxidize the metal film ... the laser treatment forms a metal oxide that constitute a pattern; Para. [0059] pattern induced by laser includes stripes, i.e. metal region treated includes lines).
Claims 15, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho Lopez (US 20160138155) in view of Waechtler (US 20100301478) further in view of See (US 6764914).
Regarding Claim 15, Camacho Lopez fails to explicitly disclose the method further comprising: removing a remaining metal film via an etch step after said forming of said metal oxide regions. However, See is in the field of patterning a metal layer by localized oxidation of an underlying metal layer (See, Abstract), and teaches the method further comprising: removing a remaining metal film via an etch step after said forming of said metal oxide regions (See, Col. 3 Lns. 35-67 & Col. 4 Lns. 1-19 Figs. 5-8 a metal layer 13 is patterned by local oxidation of a 
Regarding Claim 19, Camacho Lopez  fails to explicitly disclose wherein said metal's oxidation window is between 250°C and 900°C. However, See is in the field of patterning a metal layer by localized oxidation of an underlying metal layer (See, Abstract), and teaches wherein said metal’s oxidation window is between 250°C and 900°C (See, Col. 3 Lns. 36-38 & Lns. 46-65 a portion of the metal layer 13 is converted to a metal oxide layer 18 by thermal oxidation in an oxidizing atmosphere at a temperature of 250 to 1000 deg. C). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Camacho Lopez  to include wherein said metal's oxidation window is between 250°C and 900°C as taught by See. The motivation would have been to provide a capacitor with a patterned high dielectric oxide layer that can be formed without exposing nearby electrical structures to harmful elevated temperatures (See, Col. 1 Lns. 39-43).
Regarding Claim 21, Camacho Lopez  fails to explicitly disclose the method further comprising: depositing a material on said metal oxide regions. However, See is in the field of patterning a metal layer by localized oxidation of an underlying metal layer (See, Abstract), and teaches the method further comprising: depositing a material on said metal oxide regions (See, Col. 3 Lns. 46-60 Figs. 5-8 a metal layer 13 is patterned by local oxidation of a region to form a high K metal oxide portion 18: Col. 4 Lns. 6-9 Fig. 7 An overlying metal layer 19 is deposited, via PVD procedures, 
Regarding Claim 22, modified Camacho Lopez  discloses the method as recited in claim 21. Camacho Lopez  fails to explicitly disclose wherein said material is deposited on said metal oxide regions using vapor deposition or atomic layer deposition. However, See is in the field of patterning a metal layer by localized oxidation of an underlying metal layer (See, Abstract), and teaches wherein said material is deposited on said metal oxide regions using vapor deposition or atomic layer deposition (See, Col. 3 Lns. 46-60 Figs. 5-8 a metal layer 13 is patterned by local oxidation of a region to form a high K metal oxide portion 18; Col. 4 Lns. 6-9 Fig. 7 An overlying metal layer 19 is deposited, via PVD procedures, on the high K layer 18 oxide layer). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Camacho Lopez  to include wherein said material is deposited on said metal oxide regions using vapor deposition or atomic layer deposition as taught by See. The motivation would have been to provide a capacitor with a patterned high dielectric oxide layer that can be formed without exposing nearby electrical structures to harmful elevated temperatures (See, Col. 1 Lns. 39-43).
Conclusion
No current claims are allowed.Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/Primary Examiner, Art Unit 1712